DETAILED ACTION
The following Non-Final office action is in response to application 17/029,036 filed on 9/3/2020. Examiner notes CIP relationship of application number 16/938,894 filed 7/24/2020 and priority claim to provisional application number 62/877,841 filed 7/24/2019.
Status of Claims
Claims 1-17 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method). Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-17 are directed toward the statutory category of a process (reciting a “method”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 is directed to an abstract idea by reciting collecting a set of data from a set of relevant providers, wherein the set of data from the set of relevant providers comprises a hotel data, a competitor data, a market data, and a market pricing; … implementing one or more specified data cleaning operations on the set of data from the set of relevant providers to generate a cleaned data set; implementing one or more specified feature engineering operations on the cleaned data set; generating a training data set; generating an evaluation data set; generating a test data set; 18building a price-sensitive demand model using the training data; with the price-sensitive demand model, generating a prediction data set; with the prediction data set, optimizing a price for a specified set of dates for a specific hotel; and providing a price-sensitive demand model, wherein the price recommender … and Expectation- Maximization algorithm to build the price-sensitive demand model. The claims are considered abstract because these steps recite certain methods of organizing human activity like fundamental economic principles or practices and commercial interactions (including business relations) characterized by the preamble of claim 1 and the steps of collecting hotel data to 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as implementing an extract, transform, load (ETL) operation on the set of data from the set of relevant providers, wherein the ETL operation comprises an ingestion of a multi-textured data into a big data storage for use on an on- demand basis, utilizes a machine-learning gradient boosting framework, wherein a set of parameters of the price- sensitive demand model are determined using an expectation-maximization algorithm with one or more machine learning algorithms that are structured optimally to overcome an overfitting or an underfitting for a learning process-claim 11 and wherein the machine-learning gradient boosting framework implements a tree-based learning algorithm to build the price-sensitive demand model – claim 15) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10, 12-14 and 16-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).

	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gikas et al, Colorado Springs hotel market compression detection tool, 2017, Antonio et al, Predicting Hotel Bookings Cancellation With a Machine Learning Classification Model, 2017; US 2015/0193799 A1; US 7707091 B1; US 2020/0019978 A1; US 20170116652 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624